         Case 3:17-cv-07106-SK Document 58 Filed 04/01/19 Page 1 of 1



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS (SBN 211222)
     Senior Assistant Attorney General
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorneys General
 4   AMOS E. HARTSTON (SBN 186471)
     STEVEN D. DE SALVO (SBN 199904)
 5   Deputy Attorneys General
     300 South Spring Street, Suite 1702
 6   Los Angeles, CA 90013
     Tel: (213) 269-6348
 7   Fax: (213) 897-4951
     Email: bernard.eskandari@doj.ca.gov
 8
     Attorneys for Plaintiff the People of the State of
 9   California
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14   THE PEOPLE OF THE STATE OF                               Case No. 17-cv-07106-SK
     CALIFORNIA,
15
                    Plaintiff,                                CALIFORNIA’S NOTICE OF NON-
16                                                            AMENDMENT
            v.
17                                                            Regarding Docket Nos. 37, 56
     UNITED STATES DEPARTMENT OF
18   EDUCATION, et al.,

19                  Defendants.

20

21          California submits this notice to inform the Court and Defendants that it will proceed with

22   the surviving claims identified in the Court’s March 4, 2019 Order (Dkt. 56) and that it will not

23   be amending the First Amended Complaint (Dkt. 37). California’s decision is not intended to

24   waive any appeal rights with respect to dismissed claims. California reserves all rights.

25   Dated: April 1, 2019                                     Respectfully submitted,

26                                                            /s/ Bernard A. Eskandari
                                                              BERNARD A. ESKANDARI
27                                                            Supervising Deputy Attorney General
28
                                                          1
                                        California’s Notice of Non-Amendment
                                               Case No. 17-cv-07106-SK
